Title: From George Washington to Benjamin Lincoln, 6 November 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters 6th November 1782
                  
                  I have been honored with your letters of the 28th and 30th ulto with the several inclosures referred to in them.
                  I can not without the positive direction of Congress for the reasons below withdraw the Garrison from the post at Wyoming, notwithstanding the keeping it up, is of material injury to the discipline of the troops stationed there—Upon a bare apprehension of such a matter—I received a warm remonstrance from the Executive of Pennsylvania; setting forth, that if the Garrison should be withdrawn while the dispute between them and Connecticut was in agitation—The setlers from Connecticut would seize the post, and hold the Country altho’ the determination of the Referrees should be against them—You see from this, the impropriety of my taking upon myself the decision of holding or abandonning the Post.
                  I am truly anxious, both for public and private reasons, to have a final settlement of Asgill’s affair—The interference of the Court of France, must, I think, bring it to a speedy issue.
                  As the Resolve of the 30th of October, founded upon the representation of the Minister of France respecting the supply of provision which goes to New York from New Jersey, directs me to take "speedy and effectual measures to suppress the said pernicious clandestine commerce," I think myself bound to make the following remark—That the allotment of the whole Continental Army to that duty would not prevent the practice.  It will never be checked unless the States, contiguous to New York will pass laws making such commerce punishable with death upon conviction—It is what all other Nations at War do, and I have repeatedly recommended such a measure to Congress and they I believe to the States, but without effect. I shall however continue, as I have ever done, to discountenance it by every mean in my power, especially between the Sound and the North River, where the parties which attend to the motions of the enemy, prevent intercourse—but to guard the extensive Frontier of New Jersey is out of my power.
                  Small Guards are not only subject to be cut off, but the Centinels liable to be bribed by individuals concerned in the traffic, as I have too much reason to beleive has sometimes been the case.
                  I inclose you an extract from the General Order of the 30th ulto containing the explanation which you authorized me to give of the 4th Resolve of the Act of the 7th of Augt—This was absolutely necessary to quiet not only the Officers remaining in service, but those who retire.  A new Resolve will be necessary to confirm the explanation as it now stands—and the sooner it is done the better—I am in hopes the refirm of the Massachusetts and Connecticut Lines will be effected without difficulty.
                  If it should be determined to change the facings of the whole army to Red—will it not be best—to signify the same as soon as possible—That the Officers may make their arrangements accordingly—I would be glad to know what are our prospects of Uniform Cloathing for the next Campaign, and if the materials are on hand, whether any steps are taking for making them up—The Coats of some Corps will be intirely worn out in the course of the Winter; and none will be fit for service at the time which the Army may be expected to take the feild.
                  A Mr Mcdonald—a Volunteer of the 76th Regt, has come in to Dobbs’s Ferry from Lancaster, with General Hazens Pass only—He is detained untill it is known whether you were consulted in the matter, and whether you approve of his going into New York.  I have the honor to be &a
                  
               